DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 September 2021 has been entered.
 
Claim Status
Claims 1 and 11 are amended. Claims 8 and 9 are previously cancelled.
Claims 1-7 and 10-20 are pending for examination below.

Response to Arguments
Applicant’s arguments and amendments with respect to the rejection(s) of claim(s) 1-7 and 10-20 under USC 103 over Stine or Simanzhenkov have been fully considered and are persuasive. The amendment to specify that the catalyst is a catalyst comprising only the metal oxides listed overcomes the previous rejections. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2009/0325791).
With regard to claims 1-5, Pan teaches a method for dehydrogenation of a C3 or C4 (instant claims 1 and 3) paraffin stream comprising contacting the paraffin stream with a catalyst comprising zirconia (oxide of zirconium) stabilized with a metal oxide where the metal is scandium, yttrium, cerium, lanthanum, silicon, or mixtures thereof, in a riser or fluidized bed reactor (instant claim 2) with a contact time of less than 30 minutes to produce an product stream comprising the corresponding olefins (instant claims 4 and 5) (paragraph [0046]). Pan lists a specific list of metals which are incorporated in the dehydrogenation catalyst, and this list does not contain platinum or chromium. Thus, the catalyst of Pan is free of platinum and chromium as claimed. The range of less than 30 minutes residence time overlaps the range of 0.05 to 10 minutes of instant claim 1. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claims 6 and 7, Pan teaches that the temperature is about 200-650°C and the pressure is 100 kPa to 10 MPa (paragraph [0023]). These overlap the ranges of about 500 to about 800°C and about 0.01 to about 0.2 MPa of instant claims 6 and 7. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2009/0325791) as applied to claim 1 above, and further in view of Luo et al. (US 2010/0236985).
With regard to claim 10, Pan teaches that the reactor is a riser reactor or fluidized bed reactor (paragraph [0046]).
Pan does not specify how the paraffin is introduced into the reactor. 
Luo teaches dehydrogenation of paraffins to olefins (paragraph [0002]) in a fluidized bed or riser reactor (paragraph [0047]). Luo further teaches that the paraffins or an inert diluent can be carrier fluids for the catalyst in the reactor (paragraph [0046]).Thus, Luo teaches that it is known to add an inert diluent to the fluidized bed or riser reactor to fluidize the catalyst for the reaction.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add an inert diluent to the process of Pan as taught by Luo, because Pan and Luo each teach paraffin dehydrogenation in a fluidized bed or riser reactor, and Luo teaches that an inert diluent may be used as the carrier for the catalyst in the dehydrogenation reaction (paragraph [0046]). 
Claims 11, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2009/0325791) in view of Luo et al. (US 2010/0236985).
With regard to claims 11 17, 18, and 20, Pan teaches a method for dehydrogenation of a C3 or C4 paraffin stream comprising 
a) contacting the paraffin stream with a catalyst comprising zirconia (oxide of zirconium) stabilized with a metal oxide where the metal is scandium, yttrium, cerium, lanthanum, silicon, or mixtures thereof with a contact time of less than 30 minutes to produce an product stream comprising the corresponding olefins (paragraph [0046]). Pan lists a specific list of metals which are incorporated in the dehydrogenation catalyst, and this list does not contain platinum or chromium. Thus, the catalyst of Pan is free of platinum and chromium as claimed. 
b) producing an effluent comprising catalyst (catalyst fines) and product which is separated to produce a product stream.
Pan does not specifically teach that the effluent catalyst is removed by contact with a wash fluid.
Luo teaches dehydrogenation of paraffins to olefins (paragraph [0002]) in a fluidized bed or riser reactor (paragraph [0047]). Luo further teaches that the product includes catalyst and product which are conveniently separated by 
c) cooling the catalyst and vaporous hydrocarbon (paragraph [0049]), where the cooling includes a conventional quenching unit (instant claim 17) for delivering a fluid which is oil (instant claim 18) to cool the catalyst and vaporous hydrocarbons (instant claim 18) (paragraph [0050]). Thus, Luo teaches that it is known and conventional to separate catalyst from hydrocarbon product after dehydrogenation by contacting with a quench fluid (wash fluid) to produce a separated product stream and separated cooled catalyst.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to separate the catalyst and product of Pan by quenching as taught by Luo because each of Luo and Pan teaches a process for dehydrogenation of paraffins to produce olefins in a fluidized bed reactor, Pan teaches separation of the catalyst from the product but does not specify the method, and Luo teaches that quenching and filtration is a known method to separate catalyst from product after dehydrogenation in a similar reactor (paragraph [0050]).
Claims 12-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2009/0325791) in view of Luo et al. (US 2010/0236985) as applied to claim 11 above, and further in view of Tallman et al. (US 7,011,740) (cited on IDS 09/10/2020).
With regard to claims 12-14, Pan in view of Luo teaches the method above, where the catalyst is contacted with the quench fluid and separated from the hydrocarbon product (Luo paragraphs [0049]-[0050]).
Pan in view of Luo does not specify that the catalyst stream is converted into a slurry which is filtered to remove the fines.
Tallman teaches a method for recovering catalyst from a light effluent comprising gases (column 1, lines 6-7, Abstract). Tallman further teaches:
c) separating the catalyst fines from the effluent by contacting with a quench oil (column 2, line 55).
d) slurrying the fines recovered from the separation step (instant claim 12) (column 2, line 62).
e) continuously filtering catalyst fines from the slurry (instant claim 13), while a second filter in parallel with a first filter is in backflushing mode to remove the separated metal oxide catalyst fines (instant claim 14) (column 8, lines 4-20).
Tallman also teaches that recovering a slurry of the catalyst fines in a quench oil and recovering the fines to then slurry them again can eliminate catalyst losses in the effluent gas (column 2, lines 18-20, 30-32, 38-40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the catalyst fines into a slurry and perform continuous filtration as taught by Tallman for the filtration of Pan in view of Luo, in order to eliminate catalyst losses in the effluent gas (column 2, lines 18-20).
With regard to claim 15, Tallman further teaches that the filtration comprises periodically alternating the first and the second filters between filtration and backflushing modes (column 3, lines 8-10).
With regard to claim 16, Tallman further teaches that the catalyst fines are accumulated in a slurry drum (catalyst accumulator) (column 8, lines 7-8).
With regard to claim 19, Tallman further teaches continuously recirculating quench oil to the contacting step (column 2, lines 57-58) in a recirculation loop (column 3, line 55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772